In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________

                     No. 02-22-00080-CV
                ___________________________

TARRANT COUNTY COMMISSIONERS COURT, B. GLEN WHITLEY, GARY
            FICKES, AND J.D. JOHNSON, Appellants

                                V.

 SERGIO DELEON, LISA WOODARD, ROBERT J. MCGINTY, PEDRO
MUNOZ, SANDRA LEE, MICHAEL CAMPBELL, DEVAN ALLEN, DEBRA
STURNS, KELICIA LYONS, FRANCIS DELEON, DEBORAH SPELL, AND
                 ALLISON CAMPOLO, Appellees


              On Appeal from the 17th District Court
                     Tarrant County, Texas
                 Trial Court No. 017-330736-21


             Before Sudderth, C.J.; Bassel, Womack, JJ.
                Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       We have considered Appellants’ “Unopposed Motion to Render [a] Judgment

of Dismissal.”1 We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

       Pursuant to the parties’ agreement, each party must bear its own costs. See Tex.

R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: December 22, 2022




       1
        Appellants’ motion indicates that certain intervening actions have rendered
this case moot.
                                         2